39 F.3d 1183
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raed YOUSIF, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-3392.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1994.

1
Before:  KENNEDY and JONES, Circuit Judges, and DE MASCIO, Senior District Judge.*

ORDER

2
Raed Yousif, an Iraqi citizen, petitions through counsel for review of an order of the Board of Immigration Appeals which dismissed his appeal from an Immigration Judge's decision denying his application for asylum or withholding of deportation pursuant to 8 U.S.C. Secs. 1158(a) and 1253(h).  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Yousif entered this country in August of 1990 as a business visitor permitted to remain in the country for approximately one month.  He concedes that he is deportable on the ground of having overstayed his visa.  In support of his application for asylum or withholding of deportation, Yousif argued that he was subject to persecution in Iraq because he is a Christian.  The Immigration Judge found that Yousif had failed to establish past persecution or a well-founded fear of future persecution and denied the requested relief, but granted Yousif voluntary departure pursuant to 8 U.S.C. Sec. 1254(e).  The Board of Immigration Appeals dismissed his appeal, agreeing with the findings of the Immigration Judge.  On appeal, Yousif argues that the Board failed to give sufficient weight to the historic discrimination suffered by Christians in Iraq.


4
An applicant for asylum must establish past persecution or a well-founded fear of future persecution due to race, religion, nationality, membership in a particular social group, or political opinion.   INS v. Cardoza-Fonseca, 480 U.S. 421, 423 (1987).  The applicant has the burden of proof to establish both eligibility for asylum and that he is deserving of relief as a matter of discretion.   See Klawitter v. INS, 970 F.2d 149, 151 (6th Cir.1992).  The findings of the Board will be upheld on appeal where they are supported by substantial evidence.  Id.


5
Upon review, we conclude that Yousif's application for asylum was properly denied.  He did not establish that he personally had been subject to past persecution.  At most, his arguments showed that Christians are discriminated against in Iraq.  The general documentation of human rights abuses in Iraq submitted by Yousif also fails to support his claim, as that evidence showed that the treatment of Christians in Iraq compares favorably with that of other groups, such as Shi'a Muslims and Kurds.


6
Moreover, the failure to qualify for asylum necessarily precludes Yousif's eligibility under the stricter standard required for withholding of deportation.   See Berroteran-Melendez v. INS, 955 F.2d 1251, 1258 (9th Cir.1992).


7
Accordingly, the petition for review is denied.



*
 The Honorable Robert E. De Mascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation